DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/JP2019/013033, being filed on March 26, 2019.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/040,720, filed on September 23, 2020.

Information Disclosure Statement
The information disclosure statement filed September 23, 2020 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on September 23, 2020.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because it contains more than 150 words, which is improper language for the abstract.  The applicant should reduce the abstract to less than 150 words, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al (JP 2015-072774, herein referred to as Matsuda).  Matsuda discloses a multicore cable (Figs 1-3) comprising two core parallel cables which are more producible in a unit time, stabilizes arrangement of the two core cables within the multicore cable and keeps attenuation characteristics of all of the two core parallel cables well (abstract).  Specifically, with respect to claim 1, Matsuda discloses a multicore cable (1, Fig 1) including a plurality of two-core parallel electric wires (11) such that the plurality of two-core parallel electric wires (11) are twisted together (Paragraph 22), wherein the two-core parallel electric wires (11) each includes two conductors (11a, 11a) arranged in parallel (Paragraph 19), to a length direction of the two care parallel electric wire (11, Fig 2), an insulating layer (11b, 11b) that covers a periphery of the two conductors (11a, 11a),  a first shield tape (11d) that covers a periphery of the insulating layer (11b, 11b) in a state of being longitudinally attached to the insulating layer (11b, 11b, Paragraph 28),  a drain wire (11c) arranged inside the first shield tape (11d, Paragraph 20), and a jacket (11e) that covers the first shield tape (11d), wherein a cross-section of the insulating layer (11b, 11b) perpendicular to the length direction of the two-core parallel electric wire (11) is an oval shape (ie two insulations form an oval, Paragraph 21) in which a length of a major axis (center axis extending from side to side through the conductors 11a, 11a) between 1.7-2.2 times a length of a minor axis (axis extending from top to bottom inbetween the insulating layers (11b, 11b, ie major axis appears to be two times the minor axis since there are two conductors side by side and only one conductor high) and has a groove (between the two insulations 11b, 11b) at a portion including an intersection point between an outline 2 or less (Paragraph 19, ie conductors 11a, 11a may be 24-33AWG, however 26-33AWG cross-sectional equal 0.129-0.0254 mm2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (JP 2015-072774).  Matsuda discloses a multicore cable (Figs 1-3) comprising two core parallel cables which are more producible in a unit time, stabilizes arrangement of the two core cables within the multicore cable and keeps attenuation characteristics of all of the two core parallel cables well (abstract), as detailed above with respect to claim 1.  Specifically, with respect to claim 4, Matsuda discloses that the first shield tape (11d) is wrapped around a periphery of the insulating layer (11b, 11b)   .
	While Matsuda disclose the drain wire (11d) being contained in a groove (inbetween the insulating layers 11b, 11b) and a shield having an overlap, Matsuda doesn’t necessarily disclose the groove has a depth that is 0.5 times or more and 0.9 times or less an outer diameter or a thickness of the drain wire (claim 2), nor the first shield tape overlaps at a side surface of the insulating layer that is an opposite side of a surface having the groove, with a length of 0.7 times to 1.3 times a distance between centers of the two conductors (claim 4). 
	With respect to claim 4, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to modify the shield of Matsuda to comprise shield (11d) of the two-core parallel electric wire (11) to overlap at a side surface of the insulating layer that is an opposite side of a surface having the groove, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70
	With respect to claims 2 & 4, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the two-core parallel electric wire (11) of Matsuda to comprise the groove has a depth that is 0.5 times or more and 0.9 times or less an outer diameter or a thickness of the drain wire and the first shield tape having a length of 0.7 times to 1.3 times a distance between centers of the two conductors, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 15, 2021